Oldiiam, J. The object of the law in requiring bonds for costs is to secure officers and witnesses in the payment of their fees. The defendant is made the obligee in such bonds for the benefit of others as well as himself. In many cases the bond is the only security, and the only means by which parties interested can obtain payment. Upon a breach, a party entitled to fees, has as much right to sue upon the bond as the obligee himself; and of this the obligee has no right to complain. No damage can possibly result to him from the use of his name as a nominal party. There can be no reason whatever assigned in favor of the position that leave of the obligee to use his name as a nominal party is a pre-requisite to the right of action. A bona fide, holder of a bond, without assignment, may sue upon it to his own use in the name of the obligee, who has no right to control, direct or dismiss the suit. A refusal on the part of the obligee, as in the present case to permit his name to be used, would defeat the object the law had in view in requiring security for costs. His previous consent is not necessary to carry into effect the spirit and intention of the statute ; regarding it as a pre-requisite, that spirit and intention may be often defeated. It is only incumbent upon the party interested to show his interest, and a breach of the bond to entitle him to his action, We think the circuit court erred in dismissing the suit, and accordingly reverse the judgment.